DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 and 6-14 are pending wherein claims 1-3 are amended and claim 5 is canceled. 

Status of Previous Rejections
	The previous rejection of claims 1-4 and 13-14 under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 105970025) is withdrawn in view of the Applicant’s amendment to claims 1-3. The previous rejection of claims 1-4 and 11-12 under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2010/0018617) is withdrawn in view of the Applicant’s amendment to claims 1-3. The previous rejection of claims 1-4 and 13-14 under 35 U.S.C. 103 as being unpatentable over Bassi et al. (US 2016/0326619) is withdrawn in view of the Applicant’s amendment to claims 1-3. 


Allowable Subject Matter
Claims 1, 4 and 6-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art fails to disclose or adequately suggest an aluminum alloy material having an alloy composition comprising 0.2 to 1.8 mass percent magnesium, 0.2 to 2.0 mass percent silicon, 0.01 to 1.50 mass percent iron with the balance being aluminum and impurities wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less and has a ribbon shape wherein an end face in a width direction is in a form of a convex curved surface wherein the width direction is perpendicular to a longitudinal direction of the aluminum alloy material. The closest prior art to Huang et al. (CN ‘025), Wada et al. (‘617), and Bassi et al. (‘619) disclose substantially similar compositions but fails to specify wherein an end face in a width direction is in a form of a convex curved surface wherein the width direction is perpendicular to a longitudinal direction of the aluminum alloy material. 

Claim 2 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 2, the prior art fails to disclose or adequately suggest an aluminum alloy material having an alloy composition comprising 0.2 to 1.8 mass percent magnesium, 0.2 to 2.0 mass percent silicon, 0.01 to 1.50 mass percent iron, and at least one element selected from titanium, boron, copper, silver, zinc, nickel, cobalt, gold, manganese, chromium, vanadium, zirconium and tin from 0 to 2 mass percent with the balance being aluminum and impurities wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less and has a ribbon shape wherein an end face in a width direction is in a form of a convex curved surface wherein the width direction is perpendicular to a longitudinal direction of the aluminum alloy material. The closest prior art to Huang et al. (CN ‘025), Wada et al. (‘617), and Bassi et al. (‘619) disclose substantially similar compositions but fails to specify wherein an end face in a width direction is in a form of a convex curved surface wherein the width direction is perpendicular to a longitudinal direction of the aluminum alloy material. 




Claim 3 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 3, the prior art fails to disclose or adequately suggest an aluminum alloy material having an alloy composition comprising 0.2 to 1.8 mass percent magnesium, 0.2 to 2.0 mass percent silicon, 0.01 to 1.50 mass percent iron, and at least one element selected from titanium, boron, copper, silver, zinc, nickel, cobalt, gold, manganese, chromium, vanadium, zirconium and tin from 0.02 to 2 mass percent with the balance being aluminum and impurities wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less and has a ribbon shape wherein an end face in a width direction is in a form of a convex curved surface wherein the width direction is perpendicular to a longitudinal direction of the aluminum alloy material. The closest prior art to Huang et al. (CN ‘025), Wada et al. (‘617), and Bassi et al. (‘619) disclose substantially similar compositions but fails to specify wherein an end face in a width direction is in a form of a convex curved surface wherein the width direction is perpendicular to a longitudinal direction of the aluminum alloy material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759